     Case 8:19-cv-00768-GW-JC Document 30 Filed 10/09/20 Page 1 of 18 Page ID #:199




 1J~ M. MU~Y
  17200 Newhope St., 328B
2 Fountain Valley, CA 92708                                                  CLERK, U.S. L:,K_~ ~I,'_T Cn'~~,i'   I,
                                                                                                        ---,
  Telephone:(714)800-0419
3
  E-mail: jmurrayrose@hotmail.com                                                   OCT — 9 ~::: s~~~
4 Pro se/self-represented plaintiff
                                                                           CENTR          R T ~ C.r,L.
                                                                           BY                 '   _ __:._.._
 5
6                                UNITED STATES DISTRICT COURT

 7                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
8
9      JANE M.HURRAY,                                   Case No. SACV19-00768 GV(JC)
                                                        Magistrate Judge Jacqueline Chooljia~
10                                      Plaintiff,
11
       vs.                                              PLAINTIFF'S OPPOSITION TO
12                                                      MOTION TO DISMISS
       MIKE PARSONS,a Police Officer
13     with the City of Fountain Valley
14     Police Department, in his individual            [No hearing scheduled]
       capacity; KEVIN CHILDES,in his
15     official capacity as the Chief of the
       City of Fountain Valley Police
16
       Department; and CITY OF
17     FOUNTAIN VALLEY,a California
       municipal entity.
18
19                                   Defendants.

20
21                             OPPOSITION TO MOTION TO DISMISS
22              Plaintiff hereby opposes and respectfully submitsl this memorandum in
23       opposition to defendant CITY OF FOUNTAIN VALLEY'S Motion to Dismiss the

24       First Amended Complaint.

25
         1(Defendant's motion was served on plainriff by mail 9/28/2020, so the motion date pursuant to
26       Local Rule 6-1 apparenfly should have been 31 days later, with opposing papers due 21 days before
         that date, or 10/8/2020, nevertheless this is being completed as soon as possible to meet the
27       scheduling order.)
                                                        1
                                 OPPOSITION TO MOTION TO DISMISS
     Case 8:19-cv-00768-GW-JC Document 30 Filed 10/09/20 Page 2 of 18 Page ID #:200




 i                                                TasLE of corrrErrrs
         I. ARGUMENT.....................................................................................................4
 2
                  A. Plaintiff's complaint should not be dismissed without a trial on the merits
 3
                  because its causes of action are authorized by federal law.......................4
4
                  B. Sufficient facts were alleged for First Cause of Action.......................6
 5
                  C. Sufficient facts were alleged for Second Cause of Action...................8
6
                  D. Sufficient facts were alleged for Third Cause of Action.....................9
 7
                  E. Sufficient facts were alleged for Fourth Cause of Action....................10
8                 F. Sufficient facts were alleged for Fifth Cause of Action.......................13
9        II. CONCLUSION................................................................................................14
10
11                                             TABLE OF AUTHORITIES
12       Cases.
13       Ashcroft v. Iqbal, 556 U.S. 662(2009)................................................................S

14       Baldwin v. Hale, 68 U.S.(1 Wall.) 223, 233(1863)........................................... 10

15       Bell Atlantic Corp. v. Twombly, 550 U.S. 544(2007)........................................5

16       Brown v. Lynch,831 F.3d 1146, 1152(9th Cir. 2016):.....................................5
         Carey v. Piphus, 435 U.S. 247, 259(1978).........................................................13
17
         Castro v. Cty. of Los Angeles, 833 F.3d1060(9th Cir. 2016).............................5
18
         Cato v. United States, 70 F.3d 1103, 1106(9th Cir. 1995):............................... 6
19
         City of Canton, Ohio v. Harris, 489 U.S. 378, 388-91 (1989)............................5
20
         City of St. Louis v. Prapromik,485 U.S. 112, 127(1988)..................................5
21
         Daniels v. Williams, 474 U.S. 327, 329-30(1986):...........................................8
22
         Fuentes v. Shevin, 407 U.S. 67,8 81(1972).....................................................11
23       Fuentes v. Shevin, 407 U.S. 67,81 (1972)...........................................................13
24       Garmon v. Cty. of Los Angeles, 828 F.3d 837,846(9th Cir. 2016)...................5
25       Gibson v. United States, 781 F.Zd 1334, 1338(9th Cir. 1986)...........................4
26       Grimm v. City of Portland, Court of Appeals, 9th Circuit(2020).......................10
27       Hafer v. Melo, 502 U.S. 21, 31 (1991):...............................................................4

                                                      2
                                      OPPOSITION TO MOTION TO DISMISS
     Case 8:19-cv-00768-GW-JC Document 30 Filed 10/09/20 Page 3 of 18 Page ID #:201




 1       Hebbe v. Puler, 627 F.3d 338, 342(9th Cir. 2010)..............................................6
         Kirkpatrick v. Cty. of Washoe, 843 F.3d 784, 793(9th Cir. 2016).....................5
 2
         Lytle v. Carl, 382 F.3d 978,983(9th Cir. 2004)................................................. 5
 3
         Maddox v. City of Los Angeles, 792 F.2d 1408, 1413-14(9th Cir. 1986)........8
4
         Mathews v. Eldridge, 424 U.S. 319, 333(1976).................................................10
 5
         McRorie v. Shimoda,795 F.2d 780, 784(9th Cir. 1986).....................................5
6
         Mitchell v. Washington, 818 F.3d 436,442(9th Cir. 2016)................................4
 7
         Monell v. Dept of Soc. Servs., 436 U.S. 658, 690(1978)..................................4
8
         Mullane v. Central Hanover Bank &Trust Co. 339 US 306, 319(1950)..........12
9        Navarro v. Block, 72 F.3d 712, 714-15(9th Cir. 1996)......................................5
10       Rizzo v. Dawson, 778 F.2d 527, 529-30(9th Cir. 1985)....................................6
11       Rodriguez vs. United States, 135 S. Ct. 1609(2015)..........................................9
12       Scofield v. Hillsborough, 862 F.2d 759(9th Cir. 1988)......................................11
13       Trevino v. Gates,99 F.3d 911,92 21 (9th Cir. 1996).......................................5

14       United States v. Classic, 313 U.S. 299, 326(1941).............................................4

15       Waggy v. Spokane Cry. Wash., 594 F.3d 707, 713(9th Cir. 2010)....................5

16       Watkins v. City of Oakland, Cal., 145 F.3d 1087, 1092-93(9th Cir. 1998)......8
         West v. Atkins, 487 U.S. 42,49(1988)...............................................................4
17
         Wilhelm v. Rotman,680 F.3d 1113, 1121 (9th Cir. 2012).................................6
18
19
         Statutes
20
         42 U.S.C. section 1983......................................................................................... 4
21
         Vehicle Code section 22852.................................................................................11
22
         Vehicle Code section 4456 ..................................................................................9
23
24
25
26
27
                                                       3
                                       OPPOSITION TO MOTION TO DISMISS
     Case 8:19-cv-00768-GW-JC Document 30 Filed 10/09/20 Page 4 of 18 Page ID #:202




1                                          I. ARGUMENT
         A.Plaintiff's complaint should not be dismissed without a trial on the merits
2
         because its causes of action are authorized by federal law.
3
               Federal statute 42 U.S.C. section 1983 authorizes the plaintiff to file her
4
         complaint as a means to vindicate her federal rights:
5
               Every person who, under color of any statute, ordinance, regulation, custom,
6              or usage, of any State or Territory or the District of Columbia, subjects, or
               causes to be subjected, any citizen of the United States or other person within
7
               the jurisdiction thereof to the deprivation of any rights, privileges, or
8              immunities secured by the Constitution and laws, shall be liable to the party
               injured in an action at law, suit in equity, or other proper proceeding for
9              redress....
10
         42 U.S.C. section 1983.
11
                In the complaint such a plaintiff is simply required to "plead that(1)the
12
         defendants acting under color of state law (2) deprived plaintiffs of rights secured by
13       the Constitution or federal statutes." Gibson v. United States, 781 F.2d 1334, 1338
14      (9th Cir. 1986).
15              Officials sued in their personal capacity are persons for purposes of section
16       1983. Hafer v. Melo, 502 U.S. 21, 31 (1991); Mitchell v. Washington, 818 F.3d 436,
17       442(9th Cir. 2016)(explaining the Eleventh Amendment does not bar claims for
18       damages against state officials in their personal capacities). A defendant has acted

19       under color of state law where he or she has "exercised power `possessed by virtue

20       of state law and made possible only because the wrongdoer is clothed with the
         authority of state law."' West v. Atkins, 487 U.S. 42,49(1988)(quoting United
21
         States v. Classic, 313 U.S. 299, 326(1941).
22
                Municipalities also, such as defendant CITY OF FOUNTAIN VALLEY
23
        ("City"), are included as a "person" under the statute: "[M]unicipalities and other
24
         local government units ... [are] among those persons to whom § 1983 applies."
25
         Monell v. Dept ofSoc. Servs., 436 U.S. 658, 690(1978). They are liable when "the
26
         alleged constitutional deprivation was the product of a policy or custom of the local
27
                                              4
                              OPPOSITION TO MOTION TO DISMISS
     Case 8:19-cv-00768-GW-JC Document 30 Filed 10/09/20 Page 5 of 18 Page ID #:203




1        governmental unit." Kirkpatrick v. Cty. of Washoe,843 F.3d 784, 793(9th Cir.
         2016). The offending city policy is one that "reflects deliberate indifference to the
2
         constitutional rights of its inhabitants." Castro v. Cty. ofLos Angeles, 833 F.3d
3
         1060(9th Cir. 2016). This includes a policy of inaction. Brown v. Lynch, 831 F.3d
4
         1146, 1152(9th Cir. 2016); Waggy v. Spokane Cty. Wash., 594 F.3d 707, 713(9th
5
         Cir. 2010). A single instance can suffice: "municipality can be liable for an isolated
6
         constitutional violation when the person causing the violation has final
7
         policymaking authority" Lytle v. Carl, 382 F.3d 978,983(9th Cir. 2004). This
8        includes ratification of a subordinate's decision by the official with final decision
9        making authority. Trevino v. Gates,99 F.3d 911, 920-21 (9th Cir. 1996). The
10       acquiescence of officials who fail to discipline subordinates for single instances of
11       unconstitutional conduct may be interpreted as a policy. McRorie v. Shimoda,
12       795 F.2d 780, 784(9th Cir. 1986). Even if there is not an explicit policy, a plaintiff
13       may establish that a `custom' e~sts - awell-settled practice by the municipality -

14       that nevertheless gives rise to the constitutional violation. City ofSt. Louis v.

15       Prapromik, 485 U.S. 112, 127(1988). However, alleging that a random act occurred
         or that single instance of misconduct happened is not sufficient to establish that there
16
         exists a municipal custom. Navarro v. Block, 72 F.3d 712, 714-15(9th Cir. 1996).
17
         A city's liability can also arise from its failure to properly train its employees to
18
         respect the rights of the persons with whom they come into contact. City of Canton,
19
         Ohio v. Harris, 489 U.S. 378, 388-91 (1989); Garmon v. Cty. ofLosAngeles,828
20
         F.3d 837,846(9th Cir. 2016).
21
                There is no heightened pleading standard with respect to pleading policy or
22
         custom, however it must be more than a bare allegation or inference, which used to
23       be held sufficient before it was raised to a "plausibility" standard by the holdings in
24       Bell Atlantic Corp. v. Twombly, 550 U.S. 544(2007) and Ashcroft v. Igbal, 556 U.S.
25       662(2009). Nevertheless it has been held that Twombly and Igbal "did not alter the
26       courts' treatment of pro se filings," for, "[w]hile the standard is higher [under Igbal],
27       our obligation remains, where the petitioner is pro se, particularly in civil rights

                                               5
                               OPPOSITION TO MOTION TO DISMISS
     Case 8:19-cv-00768-GW-JC Document 30 Filed 10/09/20 Page 6 of 18 Page ID #:204




1        cases, to construe the pleadings liberally and to afford the petitioner the benefit of
         any doubt." Hebbe v. Pliler, 627 F.3d 338, 342(9th Cir. 2010). See also, Wilhelm v.
2
         Rotman,680 F.3d 1113, 1121(9' Cir. 2012)(stating that pro se complaints could be
3
         dismissed for failure to state a claim only "if it appears beyond doubt that the
4
         plaintiff can prove no set of facts in support of his claim which would entitle him to
5
         relief").
6
                Also,"A district court should not dismiss a pro se complaint without leave to
7
         amend unless it is absolutely clear that the deficiencies of the complaint could not be
8        cured by amendment." Cato v. United States, 70 F.3d 1103, 1106(9th Cir. 1995);
9        Rizzo v. Dawson,778 F.2d 527, 529-30(9th Cir. 1985).
10
11       B.Sufficient facts were alleged for First Cause of Action.
12              The first cause of action alleges that defendant Parsons is personally liable for
13       unlawfully stopping and detain the plaintiff under color of law while acting as a

14       police officer for the Fountain Valley Police Department(FAC, paragraphs 14-16,

15       23).
                It is alleged that the officer lmew that no parking violation had actually
16
         occurred and therefore he had no grounds legal justification for stopping the vehicle.
17
         Further, even if he was mistaken about the parking violation, he chose not to issue a
18
         ticket while the car was parked, but after having passed Ms Murray at the 7/11 store,
19
         unproperly waited until she was in motion and then used the alleged parking
20
         violation as his supposed pretext for pulling her over -even though this supposed
21
         violation was no longer occurring because she driven off(Ibid, 14).
22
                The first, second, and third causes of action are against Parson as an
23       individual defendant in their personal capacity. The causes of action are not against
24       the City, yet the lawyers for the city have moved in their motion to dismiss to have
25       these causes of action dismissed. Defendant Ciry has not explained why it is moving
26              ///
27
                                               6
                               OPPOSITION TO MOTION TO DISMISS
     Case 8:19-cv-00768-GW-JC Document 30 Filed 10/09/20 Page 7 of 18 Page ID #:205




         to dismiss causes of action that pertain to Parsons only, yet they have not
         acknowledged that he has been served and have not answered for him.
2
                Regardless, Defendant's motion cites no authority for the alleged right of
3
         police officers to prey upon alleged parking violators, waiting until the return and set
4
         their vehicles are in motion, and then proffer the alleged excuse of a supposed
5
         parking violation mistake as the reason for pulling them over. The complaint alleges
6
         that the real reason why Parsons pulled the plaintiff over was that he had animosity
7
         against her when they passed each other at the 7/11, he took a dislike to the
8        vagabond appearance of her truck laden down with personal belongings, he saw
9        plaintiff as a target that he could easily bully and harass, and he had a desire to make
10       her upset by oppressively finding an excuse to tow away her vehicle.(Ib., 23). The
11       plausibility of these factual allegations is not only the officer's words and conduct,
12       but also surmised from his withholding of the initial minutes of the stop's tape
13       recording, hiding from the plaintiff what he may have said to dispatch, or to himself

14       or others, prior to, and while, stopping the plaintiff. (Ib., 15).

15              Defendant's Motion to Dismiss admits that a police officer may not use a
         pretext to pull a person over when his true intention is unlawfully harassment, but
16
         claims that the officer is excused because he only made legal mistakes.(Motion page
17
         4-5). However, the FAC alleges that officer Parsons' real reason for executing the
18
         stop was that he was "irritated" by her and the "the unkempt appearance of her used
19
         truck that was heavily laden down with personal belongings"(FAC, pg. 2), and that
20
         his personal animosity that made him "hostile"(FAC, pg 4). The FAC alleges
21
         several facts to support the allegation that officer Parsons was motivated simply by
22
         the illegal desire to harrass and bully, and that his allegation of a parking violation
23       was a mere pretext. For example the FAC mentioned his hostile demeanor, his
24       noting of the muck's appearance, his deleting of the tape recording, his refusal to
25       listen to his fellow officers, his prediction that he was going to make Ms Murray
26       upset, his refusal to speak with the used car salesman, his calling of the salesman
27       "shady", his detaining for nearly an hour, his intentional fabrication of an untrue
                                                7
                                OPPOSITION TO MOTION TO DISMISS
     Case 8:19-cv-00768-GW-JC Document 30 Filed 10/09/20 Page 8 of 18 Page ID #:206




1        reason to tow the truck, his waiting until Ms Murray was in motion before trying to
         cite her for a parking violation. Therefore there is a triable issue of whether the
2
         allegations in the complaint of a pretext are true, or whether, as the city alleges, a
3
         mere mistake of law occurred. These factual issues should be determined at trial, not
4
         dismissed at the pleading stage.
5
                Defenant's Motion incorrectly asserts as "most significant" that the FAC
6
         "admits that her vehicle registration was expired." Motion, page 5, lines 13-17. This
7
         is incorrect. The FAC states that the registration was actually valid because of the 90
8
         day temporary notice. FAC,paragraph 19. The Ciry's motion seeks to imagine
9        reasons that would excuse officer Parsons for what the impermissible conduct
10       alleged in the complaint. "[Section] 1983 ... contains no state-of-mind requirement
11       independent of that necessary to state a violation of the underlying constitutional
12       right." Daniels v. Williams, 474 U.S. 327, 329-30(1986); Maddox v. City ofLos
13       Angeles, 792 F.2d 1408, 141 -14(9th Cir. 1986).

14
15       C.Sufficient facts were alleged for Second Cause of Action.
               "Defendant's Motion to Dismiss claims the second cause of action is
16
         duplicative of the first cause of action because they both "arise from the same
17
         seizure" therefore they "describe one seizure." Motion page 4,lines 2-6. This is not
18
         true since a 1983 actions depend on the different substantive rights that were violated.
19
         Watkins v. City of Oakland, Cal., 145 F.3d 1087, 1092-93(9th Cir. 1998). The first
20
         cause of action identifies the initial stop itself as violating the 4~' Amendment, and
21
         the second cause of action identifies length of the stop as violating the 4~`
22
         Amendment. Both violate similar substantive rights, including freedom from
23       unlawful seize and violation of the freedom to travel, however the second one is
24       predicated upon the excessive time involved, even if the first cause of action is
25       excused.
26              Defendant's motion does not offer any argument that would excuse officer
27       Parsons' decision to keep plaintiff detained for such a long time while he spent it -
                                               8
                               OPPOSITION TO MOTION TO DISMISS
     Case 8:19-cv-00768-GW-JC Document 30 Filed 10/09/20 Page 9 of 18 Page ID #:207




1        not investing facts -but engaged in arguing with his fellow officers over what the
         law says and trying to figure out an excuse he could invent to tow the vehicle,
2
         despite knowing the law was against him."A seizure for a traffic violation justifies a
3
         police investigation of that violation" —not more —and "authority for the seizure ...
4
         ends when tasks tied to the traffic infraction are — or reasonably should have been—
5
         completed..." Rodriguez vs. United States, 135 S. Ct. 1609(2015).
6
7
         D.Sufficient facts were alleged for Third Cause of Action.
8               The third cause of action complains of Parsons' decision to contrive a
9        fictitious excuse for towing plaintiff's vehicle contrary to the law by ignoring the
10       plaintiff's temporary registration documents.
11              Defendant's Motion to Dismiss makes the argument that that part of Vehicle
12       Code section 4456(c)that allows an owner to operate her newly purchased vehicle

13       for "A 90-day period, commencing with the date of sale of the vehicle" should be

14       ignore or nullified by subsection (a)that requires the used car dealer to turn in

15       certain paperwork to the DMV within 30 days. Defendant asks the court to ignore
         the right granted to the used car purchaser - a 90 day temporary window to wait for
16
         the registration process between the dealer and the DMV to be complete - to elapse
17
         after only 30 days. This is wrong because the 90 days that the code gives the
18
         purchaser is independent of whether or not the dealer was able to meet his 30 days
19
         deadline. The scheme is set up to allow ample time for the purchaser to continue to
20
         operate the newly purchased vehicle while the used car dealer and the DMV go
21
         about their task of sorting out between them their respective paperwork. Penalty for
22
         the dealer failing to meet its 30 day deadline applies against the dealer only, and not
23       to the purchaser: "Penalties due for noncompliance with this paragraph shall be paid
24       by the dealer or lessor-retailer. The dealer or lessor-retailer shall not charge the
25       purchaser for the penalties." Vehicle Code sec. 4456(a)(2)[from 2016].
26              Regardless, the defendant is asking the court to speculate on these matters
27       which are not contained within the complaint; to assume whether the dealer


                               OPPOSITION TO MOTION TO DISMISS
     Case 8:19-cv-00768-GW-JC Document 30 Filed 10/09/20 Page 10 of 18 Page ID #:208




1        complied with its timeline, to assume that if he did whether or not it would have
         been immediately reflected in the DMV's database. One cannot tell whether the City
2
         is arguing that the registration had been completed, and therefore the 90 day
3
         temporary notice was superceded by actual regis~ation, or whether the City thinks
4
         the dealer failed to turn in his paperwork within the 30 days, which, even if true,
         would have no bearing on the purchaser's rights to a temporary 90 day registration.
L
         The motion raises a red herring. The FAC itself does not say what the dealer did or
         did not do within the 30 days.
8
9        E.Sufficient facts were alleged for Fourth Cause of Action.
10              Plaintiff's fourth cause of action is alleged against the Chief Childes of the
11       Fountain Valley Police Department in his official capacity for the policy and custom
12       that violate the due process right of denying vehicle purchasers apost-tow review
13       hearing if their registration has not yet been processed by the DMV even if they have

14       temporary registration under the 90 day report of sale document that proves that they

15       recently purchased the vehicle and are awaiting final registration. FAC paragraph 26.
               "[S]ome form of hearing is required before an individual is finally deprived of
16
         a property [or liberty] interest." Mathews v. EIdridge,424 U.S. 319, 333(1976).
17
         "Parties whose rights are to be affected are entitled to be heard." Baldwin v. Hale,68
18
         U.S.(1 Wall.)223, 233(1863).
19
                Having one's car towed away by the government can be very traumatizing, as
20
         the court in Grimm v. City ofPortland, Court of Appeals, 9th Circuit(2020),
21
         recently explained:
22              "Clement explained that "having one's car towed, even one that's not
23              operational, imposes significant costs and burdens on the car's owner." Id.
                at 1094. And as this Court has repeatedly recognized, "[t]he
24              uninterrupted use of one's vehicle is a significant and substantial private
25              interest." Lone Star Sec. &Video, Inc. v. Ciry of Los Angeles, 584 F.3d
                1232, 1238 (9th Cir. 2009)(quoting Scofield v. City of Hillsborough, 862
26              F.2d 759, 762 (9th Cir. 1988)). Towing practices "disproportionately
                prejudice[e] low-income" populations as towing can "permanently
27
                                              10
                               OPPOSITION TO MOTION TO DISMISS
     Case 8:19-cv-00768-GW-JC Document 30 Filed 10/09/20 Page 11 of 18 Page ID #:209




1               deprive] low-income individuals of their vehicles (which often serve as
                their sole source of income or even their home)." Brief of the San
2               Francisco Coalition On Homelessness, The Lawyers' Committee For
                Civil Rights Of The SF Bay Area, and Bay Area Legal Aid as Amici
3
                Curiae, Dkt. No. 16 at 11-12. For such individuals, "municipal tow
4               practices often create a 'debt trap for the poor,"' id. at 16, because,
                without access to one's car, obtaining and maintaining economic security
5               becomes problematic, id. at 11-18. Clement held that imposing the
6               burdens associated with a towed car without providing notice "cannot be
                justified as a means of deterring illegal parking." 518 F.3d at 1094."
7
8               Defendant's Motion to Dismiss admits that procedural due process requires

9         public entities to provide a meaningful opportunity for people to be heard before

10       depriving them of their property, but it claims that recent vehicle purchasers whose

11       transaction has not yet been fully processed by the DMV do not yet have official
         vehicle registration and therefore have no such entitlement, and may be deprived of
12
         their property interest without any hearing.
13
                 However, their position empowers the City's police department to arbitrarily
14
         annul a new purchaser's ownership rights without providing any hearing to them. It
15
         is a "basic aspect of the duty of government to follow a fair process of decision
16
          making when it acts to deprive a person of his possessions. The purpose of this
17
         requirement is not only to ensure abstract fair play to the individual. Its purpose,
18        more particularly, is to protect his use and possession of property from arbi~ary
19        encroachment ...." Fuentes v. Shevin, 407 U.S. 67, 80-81 (1972).
20               Defendant asserts, however, that Ms. Murray "lacked standing" because the
21       DMV computer database did not show her to be the registered owner of the vehicle
22        and cites Scofield v. Hillsborough,862 F.2d 759(9~' Cir. 1988) as approving Vehicle

23        Code section 22852. However, subsection(a)of that statute requires: "shall provide

24        the vehicle's registered and legal owners of record, or their agents, with the

25        opportunity for a poststorage hearing to determine the validity of the storage." The
          defendant is claiming that only the legal owner of record in the DMV is entitled to
26
          notice, yet the statute includes the registered owners and their agents -described as
27
                                              11
                               OPPOSITION TO MOTION TO DISMISS
     Case 8:19-cv-00768-GW-JC Document 30 Filed 10/09/20 Page 12 of 18 Page ID #:210




1        distinct from the "legal owners of record". The Scofield decision stated,"Moreover,
         California Vehicle Code § 22852 provides that notice of the right to apost-towing
2
         hearing be given within forty-eight hours after a vehicle has been towed, and that
3
         such a hearing be held within forty-eight hours after a request for a hearing is made.
4
         Such procedures ensure that any erroneous deprivation of an owner's vehicle will be
5
         slight, and satisfies due process concerns."(Id.) So Scofield does not stand for the
6
         proposition that the government can pretend that recent vehicle purchasers who have
7
         bills of sale and evidence from the used car dealer have no property interest in their
8        vehicles worthy of the basic protection afforded by post-tow review hearing.
9               "[a]n elementary and fundamental requirement of due process ... is notice
10       reasonably calculated, under all the circumstances, to apprise interested parties of the
11        pendency of the action and afford them an opportunity to present their objections...
12        with due regard for the practicalities and peculiarities of the case." Mullane v.

13        Central Hanover Bank &Trust Co. 339 US 306, 319(1950).

14               Ms Murray not only showed officer Parsons her 90 day registration, she also

15        got the used car dealer on her phone and tried to have officer Parsons speak with him,
          but he refused(FAC, paragraph 19). Certainly the purpose of the post-towing
16
          hearing is so that people in exactly Ms. Murray's situation can present evidence that
17
          she is the true owner even though the DMV database has not yet been updated to
18
         reflect that fact. By refusing to provider her with this opportunity, the public entity is
19
          playing a game of catch 22 that enables it to, in effect, steal people's cars during the
20
         90 day period, refusing to give them any opportunity to prove that they are true
21
          owners even though they just recently bought a vehicle and the DMV doesn't yet
22
          show the registration change. The required elements of due process are those that
23       "minimize substantively unfair or mistaken deprivations" by enabling persons to
24        contest the basis upon which a state proposes to deprive them of protected interests.
25        Fuentes v. Shevin, 407 U.S. 67, 81(1972). Even if defendant was correct in its
26        decision to tow the vehicle, plaintiff still suffered a violation of her due process
27
                                               12
                                OPPOSITION TO MOTION TO DISMISS
       Case 8:19-cv-00768-GW-JC Document 30 Filed 10/09/20 Page 13 of 18 Page ID #:211




           rights when her opportunity to attempt to dispute it at an unbiased hearing was
            denied. Carey v. Piphus,435 U.S. 247, 259(1978).
 f~:
           F.Sufficient facts were alleged for Fifth Cause of Action.
 3
                  Defendants argue that the City is not liable because the FAC only describes a
4
           single instance that happened to the plaintiff. Although plaintiff's complaint does
 5
           arise from her single instance of suffering the loss of her liberty and vehicle on one
6
           occasion, she nevertheless alleges that it was pursuant to the City's fixed policies
7
           and prevailing customs that she did so. Defendant's motion to dismiss makes no
8          attempt to deny the e~stence of the policy, and actually admits that it is its policy of
9          not providing post-tow review hearings to those who recently purchased vehicles but
10         do not yet show up in the DMV's computer database as registered owners:
11               "the Plaintiff purchased the vehicle from a registered dealer on April
                 28, 2018 and the sale of vehicle was not properly registered within
12
                 the time frame required, leaving her with no proof that she was the
13               owner of the vehicle. Although, if true, this would be an unfortunate
                 situation, it is nonetheless a situation of no fault to the City of
14               Fountain Valley, as without proof of ownership the City has no duty
15               to offer the Plaintiff a hearing and the Plaintiff has no standing for a
                 due process claim."
16
17         Defendant's Motion (p. 10,lines 1-9).
18                The only `proof' acceptable to the city is the DMV's computerized list, and

19         therefore it will not even grant the plaintiff an opportunity to present at apost-towing

20         hearing any evidence of a recent purchase, including her purchase documents, the
           testimony of the used car dealer, and her 90 day temporary registration notice that
21
           was posted in the window of the towed vehicle window and(FAC, paragraphs 18, 19,
22
           21, 25, 27, etc.).
23
                  "Defendant's motion to dismiss admits that cities may be sued when their
24
           policies and customs violate constitutional rights, but claims that the violation that
25
           happened here is not a custom because the FAC only mentions it happening one time
26
           to the plaintiff. However, Defendant's motion admitted its official position regarding
27
                                                13
                                 OPPOSITION TO MOTION TO DISMISS
     Case 8:19-cv-00768-GW-JC Document 30 Filed 10/09/20 Page 14 of 18 Page ID #:212




 1       auto purchasers who have 90 day registrations from their dealers before those
         transfers appear on the DMV database: they are considered non-owners who are not
2
         to be provided with post-tow hearing because they "lack standing". This is
3
         "unfortunate" says the Defendant's motion, but it is much more than that. It is a
4
         custom and policy that leaves people like the plaintiff robbed of the vehicles that
5
         they just purchased. Just because one incident is cited, does not mean this is not the
6
         policy of Defendant. FAC alleges that Ms. Murray spoke with three different people
7
         in different deparnnents who confirmed the policy and she complained to the city
8
         that also ignored her. The plaintiff has identified therefore, even though in her single
9        instance, that indeed she was deprived of her Constitutionally protected rights
10       pursuant the City's policy and custom that they have unashamedly admitted in their
11       motion to dismiss: The city and its police department do not believe, as a matter of
12       policy, that people in plaintiff's position have any standing to contest the seize of the
13       cars that they just bought before the purchase has been registered by the DMV.The

14       city is responsible for its municipal police department and yet it has taken the official

15       position in its motion to dismiss that people who buy autos can have them taken
         without compensation simply by ignoring the 90 day temporary registration and then
16
         refusing to let them have a hearing because they are not already listed in the DMV's
17
         computer database.
18
                                           II. CONCLUSION
19
                For the foregoing reasons the First Amended Complaint adequately alleges
20
         facts, if proven, would establish that the defendants have violated, and continue to
21
         violate, the plaintiff's fundamental Constitutional rights. Therefore the motion to
22
         dismiss should be denied.
23                                           Respectfully submitted,
24
25       Date: October 6, 2020               /S/ JANE M.MURRAY
26                                           JANE M. MURRAY
                                             Pro se plaintiff
27
                                              14
                               OPPOSITION TO MOTION TO DISMISS
     Case 8:19-cv-00768-GW-JC Document 30 Filed 10/09/20 Page 15 of 18 Page ID #:213




 1 J~ M.HURRAY
     17200 Newhope St., 328B
 2 Fountain Valley, CA 92708
     Telephone:(714)800-0419
 3
     E-mail: jmurrayrose@hotmail.com
 4 , Pro se/self-represented plaindff
 5'
 6 i                           UNITED STATES DISTRICT COURT

 7'                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
 8
       JANE M.HURRAY,                           ) Case No. SACV19-00768 GV(JC)
 9 1                                 Plaintiff, ) Magistrate Judge Jacqueline Chooljian
10
11     vs.                                      ) CERTIFICATE OF SERVICE

12 ~ ', MIKE PARSONS,et al.,                  ) [FRCP, Rule 5]
                                  Defendants. )
13
14 I     I am over the age of 18 and not a party to this case. My business address is 19744
15       Beach Blvd. #219, Huntington Beach, CA 92648.
16
17       A true and correct copy of the foregoing document entitled:
18
19       KPLAINTIFF'S OPPOSITION TO MOTION TO DISMISS"

20
21       On Oct. 6, 2020,I served the following persons and/or entities at the last known
         addresses in this case by placing a true and correct copy thereof in a sealed envelope
22
         in the United States mail, first class, postage prepaid, and addressed as follows:
23
24
         1. Clerk, U.S. District Court, U.S. Courthouse, 255 East Temple Street, Room 180
25
        (Terrace Level), Los Angeles, CA 90012-1565.
26
27 i
                                               1
                                     CERTIFICATE OF SERVICE
     Case 8:19-cv-00768-GW-JC Document 30 Filed 10/09/20 Page 16 of 18 Page ID #:214




  1       2. Magistrate Judge Jacqueline Chooljian, Chambers' Copy, U.S. District Court, 255

  2       East Temple Street, Room 180(Terrace Level), Los Angeles, CA 90012-1565.

 3
          3. Mark Rutter, Esq.; Carpenter, Rothans &Dumont LLP, S00 South Grand Ave., 19~'
 4
          Floor, Los Angeles, CA 90071.(Attorneys for Defendant City of Fountain Valley)
  S
 6
          I declare under penalty of perjury under the laws of the United States that the
 7
         foregoing is true and correct.
 8
 9        Date: October 6, 2020
10                                                  Matt McLaughlin
11 ~i
12 I~'
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                2
                                      CERTIFICATE OF SERVICE
                                                                                                                                                                                                                                           y~,~          ~~I'w                  L ~p{.                          1
                                                                                                                                                                                                                                      ~pT ~                                   ~~ ..C~"4 ~"~,             l
                                                                                                                                                                                     ~P~f~pj,~ItS                 ;> TW y~~ 't6~
                                                                                                                                                                                                                  >n~        r   ,~%4
                                                                                                                                                                                                                                 ~'Y~  v
                              -                                                                                                                   -                  3~ yY.                                                                                               tr,i                                                                                                      U.S. PO$
                                                                                                                                                                                                                                                                                     'r .1~.             '-    f
                                                                                                                                     k        )
                                                                                                                                              t            ~,~                                                                 ~ ~`                                                                                                                                                        7
                                                                                                                                                                                                                               K ,k ~              ~Y~                                     'y ~f ~ yih y ~~~                                                                    f ~   PM 1-D,
                                                                              . -                         -       ~                                                                           ~~       1F         'x,,.
                                                                                                                                                                                                                  F               ~.r ,r          ~'~`~                                    /'rw                                                                                      92827 0~
                                                                                                                                                                                                                                                                                                   ~= Sy                                                                           S Dare o/ ael!
                                                                                                                      ,~,                ~,       r                                  i                                           •_ ytl
                                                                                                                                                                                                                                    _                 ~i,~~                                  ~c                                                                                     ~ 10106!2
                                                                                                                                                                                                                                                                                              s               ~                                                                             2
Case 8:19-cv-00768-GW-JC Document 30 Filed 10/09/20 Page 17 of 18 Page ID #:215




                                                                                                                                                                                                                                    .~'           *:.a~'.~,t                                ~~                 _;
                                                                                                                                                                                                                                                                                                                                                                                      08
                                                                                                                                                                                                                                                                                                                                                                                    ~ 1148598
                                                                                  _                        'ỳ                                                                                           i
                                                                                                            )
                                                                                                           S r
                                                                                                             (~                                                          y
                                                                                                                                                                               `~~       .r.'
                                                                                                                                                                                                }                               y                    ~                                                                               PRIORITY MAIL 1 -DA'
                                                                                            ~~                                                          ~SrU.»a . ~                                   a+,                             #.vim>.,.., ,.                                .:.-       ..-._u,F•3
                                                                                                                                                                     ~:              ~          t                                                                                                                              EXPECTED DELIVERY DAY: 10/08/20
                                                                                                                                         M~ H h                                                                                                                                                t~i.~':
                                                                                               •j`b_~
                                                                                              rw~i~           ~~ ~-y ~„                   ~.. ~              ~                                '?      .t
                                                                                           1 µi  ~i~/E        .~~                                                F. ~                    h
                                                                                           ~ ~`J.~   q~ ~ ~- F                                                                                                                                            b       ..7~~15~.
                                                                                                      r                                                                                                                                                   ~a a r~'i:e                          ...~F~y                                                                  v
                                                                                                                                                                                                                                            .:'
                                                                                                                                                                                                     ~s                                                                                                                                                      J                                   '-
                                                                                                                                                                                                    `~                                                                                                                         SHIP
                                                                                              'Y
                                                                                               ~ ~
                                                                                            ~;.~                                                                 L           ,y -'t. ,.                                                                                                                                        TO:
                                                                                                                                              -
                                                                                                                                                                     ~`                       gym:                                    laacc edclaaghtin                                                                              255 E TEMPLE ST
                                                                                          ~i ✓'                                                                      i                                                              19744 Beach Hlvd. 8219                                                                           Los Angeles CA 90012-3332
                                                                                                                                                                                                                                     Huntington Beach, CA
                                                                                                                                                                                                                                                                                                                                            LISPS TRACKING                         NUMBE
                                                                                                                      - `,~`
                                                                                                                         ~~ `d
                                                                                                                             '~ A .~                                                     '~~ Clerk, U.S. District Court
                                                                                                                                                                                             U.S. Courthouse
                                     -                                                                                                   ~~                      y =                         255 E Temple St.,Rm 180(Terrace)
                                                                                                                                                      ~yy~ A.r x
                                                                                                                                                          r~                                 Los Angeles,CA 90012-1565
                                                                                                                                                                                                                                                                                                                                                  9505 5065 7901 0280 3339 46
                                                                                                                                                                             c -'~~~.~r̀"
                                                                                                                                                                                        r                           ''yV- '`7 r~* ~ 'cam t~•                                   ~                   ,l- a~ti~t~~ ~,
                                                                                                                                                                                ~                                                                                                                                                                                                ~.
                                                                                                                                                  ~1,2,                              tai                 w .~~_ 9-t
                                                                                                                                                                                                                 t r'
                                                                                                                                                                                                                    '~                     ~        ji                    ;r,                                                                                              Sig' 3K2 .
                                                                                                                                                                                                                                                                                                                                                                        ~4~.
                                                                                                                                                                                                1            T
                             .                                                                                           F                                                                                                                                .(               -~                                                                                                ~l
                                                                                                                                 f                                                   ;
                                                                                                                                                                                     k                                    ~,                 [           rE iN            1.~                                                                                           I                            ..
                                                                                                                                                                                                                  wy                                                                                                                               ,,, V.                        j.~
                                                                                                                                                                                                                                                                                                                                                                                   '.
                                                                                                                  fK..                                                                       5~'7ti ,St's                 ~' zr'                   yy
                                                                                                                                                                                                                                                    ~.                                                                                                ~ ~~         ,.                       s,       -.
                                                                                                                         .~ ...
                                                                                                                                                                                                                                           i.                                                                                                 ~    ,~c         r cY'~'',~`              r         ~ -.
                                                                                      ...z ~~~~2 ~ ~.r                   r           4~1'~t~`t                                       S ~:F ~~~+~`— -'` ~i                            ~rT
                                                                                       ~~                 .
                                                                                                          •r           ~'                         ~~ ht~              .~,                           ~ fix`
                                                                                                                                                                                                         ~ ~ '~T~ ~-.                      ~~ t#1 +           1 ~~i1~ I                                             1' ~~+y~~         ~s ~~~~&
                                                                                                                                                                                                                                                                                                                                             'J~
                                                                                                                                                                                                                                                                                                                                               r                                                 ` .~
                                                                                                                                                                                                                                                                                                                     1r,~   ,,~,~,                       ~'~k;4~~~ ~
                                                                                                                                                                                                                                                                                                                                                                   y~
                                                                                                          ~~~"        i-~                rf `R ~'` ~'}               ~                                       'L            ~'J5 "`                                                                             ;~J.        ~     6at         ~~~               cy q`~       ~                         ',
                                                                                      ~
                                                                                      z          ~fi
                                                                                                   ~ ✓1                                                                                                                                                                                                                        r~,     ~R                rr'
                                                                                                                                                        rc            '~                                                  ~'              .+y~
                                                                                                                             }                                                                           ~~'.~                 ..' ~~~.'` +          _                                                               __     _.? s      d"         »^._ r6,         f +'~                            ~i
                                                                                                                                                  -        ° i-~*' s,;.a'                _.._.,nom                                                                   .... .     ._~ _ ._   _         _
Case 8:19-cv-00768-GW-JC
                 It -'   Document 30 Filed 10/09/20 Page 18 of 18 Page
                                                                     _ ID- #:216
                                                                                                                                   -                   _
                 f                                                                                                                                                           ..               ~                      ..
                                                             i~~                                                                    y

                                                                                                                                                                                                                               _~~



                                             '
                                             ~ .4,,t
                         ~~;~                         _ :t~
                     `fit `                  ~t ,~~ .
                                   '~ r~                                     _.

                                              c ~'~~                                                                                                                        ,..

                                  ~V
                                    ~~
                                 ~~~C~ ~                                                  ~                  ~~                               ~            ~

                                                  ~                                                 4•.. ~~                                                                                                ~ -
                                       y                                                  s~+,y     i~ ~
                                                                                  44           cS
                            ~~                               r                      ~
                                                                             '~ '°r,.t
                                                                                           ~             ~n
                                                                                                         44~,
                                                                                                             ~'                                   t ~,
                            ~         ~'~ ~~.~                     F




                         ~ y
                 f   > F ~3 ~i      ~`x~ ~.                                                                  ~ <~'                           ~                 ~`.
                        t ~
                                    3-~~~
                 ~ Y~ J~`i~~            i''                                                                  lLh.~
                                                                                                             ~                          1         rt                              -                        ._
                 e Tf-~',~ `..1 1 j       ~ ~                                         I I' ~                     dc I ~                       ~''x
                     >- ~
                        ' 2


                [,                                                                                                        ~'
                r
                                                      li l
                                                                                                        ~                      ~
                                                                                                                          ~4                                                                      _.   -
                                                                                                                            i
                I.                                                                                                 ~-b
                '  14            ~T           ~                                                                           J1

                     y            ~~                  ~     ~
                                         i            S~b I                                                              e+'+                                  !
                                                                                                                                                               I                          -            -
                '~ `~            '~ ri
                         y~-.                                            3



                 ~:,                      n                                                       a                                          ,F
                                      ~s~ :y,~4                                         'f~~       h'                                       ~. fA~'
                                            yZ                                           ~
                                               ~                                                    1
                                       ~    2;
                                             ~                                                                                                             R

                                                                 ~f~                                         ;<'                                       ~~

                                                                                  2'                                          }i
                                                                                                                                                           k ~
                                                                                                                         fl
                                                                                                                                              9
                                                                                                                                   i a' ~
                 t                                                  ~^~7~                           r ~~                       `~ `q                                                                             -        ..
                                                                                                                                         f'R4                           ~ 't
                                                                   t~
                                                                                                                                            ~~~                    ~        ~
                                                                       ~ +~-                                                       L ~r      it},S}
                                                                                                                                               S{~                     `~'•. v~

                 ~, r.:`                                         ,p ~~~f ~"                                                    ~ Y                ~e tr   to t ~     '~` ~.y
                  f
                   t~~                   -
                                                              A~ ~}~ i
                                                              Ni    ~. a`
                                                                                                                                                  r-    S f ~ t Y' z~ 7..
                                                                                                                                                        n        :`~ ~                                 _
                     ~                                                                                                                                              ~                                            -
                 '~
                  4~
                   - ~~~t                                          'L~' ~                                                                                      ~t-~       fir, ,
                                                                                                                                                                      h ti'
                                                                          ~{                                                   _                   ~i c
                     +~~,k~'~~ ' ~~` a~                                                                                                                                    ,

                     y             T                                   V r ~'..`                                                                               j                      1
                           1 ~        'N                                     ~~ :`~                     ~:

                 11. ~'^~r Jx yz ~s~                                          r T„ ti
